UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-021403 VOXWARE, INC. (Name of Registrant in its Charter) Delaware 36-3934824 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 300 American Metro Blvd., Suite 155
